Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

	The drawings are objected to in that all boxes, i.e., (6, 8, 20, 56) on Figure 1, 4-6 and 8 -9 should be labeled as their functions. Correction is required.

Claims Objection
            Claims 1-10 and 12-15 are objected to in that he recitation “the resistance” and “the capacitance on line 6 and “the first switch” and “the second switch” on line 18 in claims 1, 9 and 12  lacks clear antecedent basis. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
         In claim 1, the recitation “ a resistance ”and “a capacitance” on lines 25-26 is confusing because it is unclear if this is additional “ resistance” and “ capacitance”  ” or  further recitation of the previously claimed “ a resistance ”and “a capacitance” on line 24. It is unclear where the “first switch” and “the second switch” on line 18 come from, how they can route the current from the source when they do not have a structural relationship with the source  and how they can be “switched” and the “resistor and the capacitor” can be “adjusted” since no selecting and adjusting means are recited in this claim. The same is true for claim 9 and 12.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-10 and 12-15  would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:

-wherein the time constant calibration circuit is operable to perform a time constant calibration process comprising one or more calibration cycles in which: the first switch and the second switch selectively route a reference current provided by the reference current source: through the resistor in a first phase of the or each calibration cycle; and through the capacitor in a second phase of the or each calibration cycle, and the resistance of the resistor and/or the capacitance of the capacitor is adjusted between each calibration cycle iteratively to determine a resistance of the resistor and/or a capacitance of the capacitor for producing said time constant as combined in claims 1, 9 and 12.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842